Citation Nr: 0428778	
Decision Date: 10/20/04    Archive Date: 10/28/04

DOCKET NO.  02-07 059A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to a total rating based on individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michael F. Bradican


INTRODUCTION

The veteran served on active duty from July 1969 to November 
1975, from September 1990 to October 1991, and from April 
1992 to August 1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2001 rating decision by the 
Roanoke, Virginia, Department of Veterans Affairs (VA) 
Regional Office (RO), which denied entitlement to the 
benefits sought on appeal.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In conjunction with his appeal, the RO scheduled the veteran 
for a VA examination that was to have been conducted on 
November 14, 2003.  The record shows that the veteran was 
incarcerated at Mecklenburg Corrections Center on November 7, 
2003.  He was therefore unable to report for VA examination.

The RO noted in the exam request that the veteran was service 
connected for atrial fibrillation, traumatic arthritis of the 
right shoulder, and type II diabetes mellitus.  The examiner 
was to evaluate each condition and to provide ejection 
fraction and METS level for atrial fibrillation.  The 
examiner was requested to comment on the impact of the 
veteran's service connected disabilities on his ability to 
work.  Additionally, it was requested that the examiner 
attempt to determine if his fatigue was associated with 
service connected atrial fibrillation or non service 
connected sleep apnea.

This examination request was appropriate because the medical 
evidence of record showed a worsening of the veteran's atrial 
fibrillation.  It was noted during several hospitalizations 
between April 2000 and August 2001, that several treatment 
methods had been unsuccessfully tried.  VA physicians had 
recommended that he discontinue his employment as a truck 
driver.  The last VA examination was conducted in February 
2001.  Social Security Administration records show the 
veteran was determined to be disabled in October 2000, for a 
period of one year.  This was then extended for a second 
year.  The primary diagnosis was recurrent arrhythmias.  No 
secondary diagnoses were established.

The ultimate question in a claim for a TDIU is whether the 
veteran, because of his service-connected disorders alone, is 
incapable of performing the physical and mental acts required 
by employment.  See 38 C.F.R. §§ 3.340, 3.341, 4.16(a) 
(2003); Van Hoose v. Brown, 4 Vet. App. 361 (1993).  The law 
requires that VA provide a medical examination or, obtain a 
medical opinion, when such an examination or opinion is 
necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(d) (West 2002).  Fulfillment of the statutory duty to 
assist includes the conduct of a thorough and contemporaneous 
medical examination.  

VA has a statutory obligation to assist the veteran in the 
development of his claim.  The duty to assist incarcerated 
veterans requires VA to tailor its assistance to meet the 
peculiar circumstances of confinement as such individuals are 
entitled to the same care and consideration given to their 
fellow veterans.  Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).  Nevertheless, the veteran should understand that the 
United States Court of Appeals for Veterans Claims has held 
that the Secretary is not authorized by statute or regulation 
to subpoena the warden at a state correctional facility and 
direct the release of the appellant from that facility.  See 
Bolton v. Brown, 8 Vet. App. 185, 191 (1995).

The Board finds no evidence in the claim file that the RO 
endeavored to arrange with Mecklenburg Correctional Center 
authorities either to allow the veteran to be examined at a 
VA treatment facility or to allow VA medical personnel access 
to the veteran.  Id.  Alternatively, there is no evidence 
that the RO attempted to have prison physicians conduct the 
necessary examinations.  Accordingly, further development is 
warranted.

In view of the pending hearing request in this matter, the 
Board must remand the case to ensure that the veteran is 
afforded all due process of law.  Accordingly, this case is 
REMANDED for the following development:

1.  The RO shall endeavor to establish 
contact with the veteran and ascertain if 
the veteran is willing or able to report 
for a VA medical examination and to 
inform him of the provisions of 38 C.F.R. 
§ 3.655 (2003).  The RO shall ensure that 
copies of any correspondence are provided 
to the veteran's representative.

2.  If the appellant indicates he is 
willing or able to report for a medical 
examination, the RO shall arrange for an 
examination of the veteran for the 
purpose of ascertaining the current 
severity of his service connected 
disabilities.  If the appellant is still 
incarcerated, contact with the facility 
should be undertaken to ascertain if an 
examination might be conducted there by 
VA or prison physicians, or whether 
appellant might be taken to a VA facility 
with appropriate escorts.  The claims 
files shall be made available to and 
reviewed by the examiner(s) as part of 
the examination(s).  All indicated tests 
and studies should be accomplished and 
all clinical findings should be reported 
in detail.  The examiner is to provide an 
opinion whether it is at least as likely 
as not that the veteran's service 
connected disabilities alone preclude 
substantially gainful employment.

3.  After the development requested has 
been completed, the RO should review the 
examination report to ensure that it is 
in complete compliance with the 
directives of this REMAND.  If the report 
is  deficient in any manner, the RO must 
implement corrective procedures at once.

4.  Thereafter, following any other 
appropriate development, the RO should 
reconsider the appealed issue.  In doing 
so, the RO should reconsider the 
veteran's claim for TDIU.  If any benefit 
sought on appeal remains adverse to the 
veteran, he and his representative should 
be provided a supplemental statement of 
the case which includes a summary of any 
additional evidence submitted, applicable 
laws and regulations, and the reasons for 
the decisions.  They should then be 
afforded an applicable time to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


	                  
_________________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




